Exhibit UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION In the Matter of ) Order No.: WN-09-023 ) ) FIRST HOME SAVINGS BANK ) Effective Date:August 17, 2009 ) Mountain Grove, Missouri OTS Docket No. 05233 ) ORDER TO CEASE AND DESIST WHEREAS, First Home Savings Bank, Mountain Grove, Missouri, OTS Docket No. 05233 (Association), by and through its Board of Directors (Board) has executed a Stipulation and Consent to the Issuance of an Order to Cease and Desist (Stipulation); and WHEREAS, the Association, by executing the Stipulation, has consented and agreed to the issuance of this Order to Cease and Desist (Order) by the Office of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and WHEREAS, pursuant to delegated authority, the OTS Regional Director for the Western Region (Regional Director) is authorized to issue Orders to Cease and Desist where a savings association has consented to the issuance of an order. NOW, THEREFORE, IT IS ORDERED that: Cease and Desist. 1.The Association and its directors, officers, employees, and agents shall cease and desist from any action (alone or with another or others) for or toward causing, bringing about, First Home Savings Bank Order to Cease and Desist Page1 of 19 participating in, counseling or the aiding and abetting the unsafe or unsound banking practices that resulted in an increasing level of classified assets, poor earnings, and inadequate risk management practices at the Association and violations of the following regulations: (a)12 C.F.R. § 560.160 (failure to classify all assets and implement a policy for the establishment of allowances in accordance with generally accepted accounting principles (GAAP) and the guidelines of the Federal banking agencies); (b)12 C.F.R. § 560.170(d) (failure to properly administer loans); (c)12 C.F.R. §§ 562.1 and 562.2 (failure to file accurate Thrift Financial Reports (TFRs)); and (d)12 C.F.R. § 563.161(a) (failure to adopt updated financial policies). Business Plan. 2.By September 30, 2009, the Board shall submit to the Regional Director for review and written notice of non-objection a revised comprehensive budget and business plan for the third and fourth quarters of 2009, and calendar years 2010 and 2011 for the Association and its Subsidiaries1 (Business Plan). The Business Plan, at a minimum, shall: (a) set forth an analysis of the profitability of all existing and projected business lines; (b) set forth an analysis of the profitability of branches and loan production offices; (c) set forth realistic and well-supported and realistic strategies to improve earnings and the net interest margin; (d) incorporate cash flow projections consistent with the Association's revised Liquidity Policy, dated July 2009; (e) maintain capital levels commensurate with the Association's risk profile and business strategy; and (f) include the supporting documentation for all relevant assumptions and projections. 3.The Business Plan, at a minimum, also shall include the following: (a) the submission of 1The term “Subsidiary” is defined at 12 C.F.R. § 559.2. First Home Savings Bank Order to Cease and Desist Page2 of 19 pro forma financial statements, including, but not limited to projected core and risk-based capital ratios for the third and fourth quarters 2009, and calendar years 2010 and 2011, that are based on realistic and well-supported assumptions; and (b) a description of all assumptions that were used to prepare the pro forma statements, including, but not limited to: (i) the assumed interest rate scenarios; (ii) assumptions used for noninterest income and noninterest expenses; (iii) assumptions used to determine the ALLL; (iv) loan origination rates, using current rates and taking into consideration current national and regional economic conditions; and (v) assumptions used to support the cost of funds projections. 4.Within fifteen (15) days after receiving the Regional Director's written comments or written notice of non-objection, the Board shall make any revisions to the Business Plan required by the Regional Director and adopt the Business Plan.
